COURT OF APPEALS FOR THE
                                 FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER ON MOTION

Cause number:             01-14-00248-CR
Style:                    Brady Craig Koch, Jr. v. The State of Texas
Date motion filed*:       January 5, 2015
Type of motion:           Second Motion for Extension of Time to File Reporter’s Record
Party filing motion:      Court reporter
Document to be filed:     Reporter’s Record

Is appeal accelerated?        No

If motion to extend time:
       Original due date:                   May 27, 2014
       Number of extensions granted:            1         Current Due Date: January 5, 2015
       Date Requested:                      February 5, 2015

Ordered that motion is:
       Granted
               If document is to be filed, document due: February 5, 2015
                      No further extensions of time will be granted absent extraordinary
                       circumstances.
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
          Because the reporter’s record was originally due May 27, 2014, we abated this
          case and, after a hearing, the trial court found appellant to not be indigent and he paid
          for the reporter’s record on December 5, 2014. Accordingly, the reporter’s second
          motion for an extension of time to file the reporter’s record after the appellant paid
          for the record is granted, but no further extensions will be granted absent
          extraordinary circumstances.

Judge’s signature: /s/ Evelyn V. Keyes
                   
Date: January 8, 2015
November 7, 2008 Revision